APPEAL OF YALE BREVDA PAPER BOX MANUFACTURING CO.Yale Brevda Paper Box Mfg. Co. v. CommissionerDocket No. 3353.United States Board of Tax Appeals2 B.T.A. 900; 1925 BTA LEXIS 2219; October 19, 1925, Decided Submitted June 1, 1925.  1925 BTA LEXIS 2219">*2219 Herman Brevda for the taxpayer.  Jas. T. Dortch and P. S. Crewe, Esqs., for the Commissioner.  2 B.T.A. 900">*901  Before JAMES, LITTLETON, SMITH, and TRUSSELL.  This is an appeal from the determination of a deficiency in income and profits tax for the year 1919 in the amount of $624.94.  FINDINGS OF FACT.  The taxpayer is a New York corporation, and during 1919 and 1920 manufactured paper boxes in Brooklyn, N.Y.  During that time the stockholders consisted of four members of the same family and the active members were paid salaries of $15 per week during that period.  At the close of the year 1918 the taxpayer had a small inventory of materials upon which it realized in the ordinary process of manufacture and sale without loss in the year 1919.  The invested capital of the taxpayer during the year 1919 was $2,000, and the conditions surrounding the invested capital and the salary deductions of the company were such as to create abnormal conditions affecting capital and income.  DECISION.  The deficiency should be computed after the Commissioner has applied the provisions of section 328 of the Revenue Act of 1918 to this taxpayer.  Final decision will be1925 BTA LEXIS 2219">*2220  settled on consent or on 10 days' notice, in accordance with Rule 50.